      Case 5:15-cv-02543-BLF Document 392 Filed 03/28/19 Page 1 of 7


1    IRELL & MANELLA LLP                      BAKER BOTTS LLP
     Morgan Chu (70446)                       G. Hopkins Guy, III (124811)
2    MChu@Irell.com                           hop.guy@bakerbotts.com
     Benjamin W. Hattenbach (186455)          Amy K. Liang (291910)
3    BHattenbach@Irell.com                    amy.liang@bakerbotts.com
     Michael D. Harbour (298185)              Sean Y. Lee (322805)
4    MHarbour@Irell.com                       sean.lee@bakerbotts.com
     1800 Avenue of the Stars, Suite 900      1001 Page Mill Road
5    Los Angeles, California 90067-4276       Building One, Suite 200
     Telephone: (310) 277-1010                Palo Alto, California 94304
6    Facsimile: (310) 203-7199                Telephone: (650) 739-7500
                                              Facsimile: (650) 739-7699
7    A. Matthew Ashley (198235)               Michael Hawes (Pro Hac Vice)
     MAshley@Irell.com
8                                             michael.hawes@bakerbotts.com
     Lisa S. Glasser (223406)                 Ali Dhanani (Pro Hac Vice)
     LGlasser@Irell.com
9                                             ali.dhanani@bakerbotts.com
     840 Newport Ctr. Dr., Suite 400          One Shell Plaza
     Newport Beach, CA 92660
10                                            910 Louisiana Street
                                              Houston, Texas 77002
     Attorneys for Plaintiff
11                                            Telephone: (713) 229-1750
     TESSERA, INC.                            Facsimile: (713) 229-7750
12                                            David M. Genender (Pro Hac Vice)
                                              david.genender@bakerbotts.com
13                                            2001 Ross Avenue, Suite 700
                                              Dallas, Texas 75201
14                                            Telephone: (214) 953-6500
15                                            Attorneys for Defendant
                                              TOSHIBA CORPORATION
16

17
                                  UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
19

20   TESSERA, INC.,                             Case No. 5:15-cv-02543-BLF
                               Plaintiff,
21                                              JOINT STIPULATION REGARDING
     v.                                         MOTIONS FOR SUMMARY JUDGMENT
22                                              AND CASE SCHEDULE AND
     TOSHIBA CORPORATION,                       [PROPOSED] ORDER
23
            Defendants.                          Hon. Beth Labson Freeman
24
                                                 Trial Date: October 19, 2020
25

26

27

28
     JOINT STIP RE MOTIONS FOR SUMMARY
     JUDGMENT AND PROPOSED BRIEFING                                      CASE NO. 5:15-CV-02543-BLF
     SCHEDULE AND [PROPOSED] ORDER
      Case 5:15-cv-02543-BLF Document 392 Filed 03/28/19 Page 2 of 7



1           Pursuant to Civil L.R. 6-2 and Civil L.R. 7-12, Plaintiff Tessera, Inc. (“Tessera”) and

2    Defendant Toshiba Corporation (“Toshiba”) (collectively, “the Parties”), by and through their

3    respective counsel, and subject to the approval of the Court, hereby submit this joint stipulation

4    to re-notice their motions for summary judgment and set a proposed briefing schedule.

5           On January 4, 2019, the Court ordered the Parties to “re-notice their respective ‘second-

6    stage’ motions for summary judgment.” Dkt. No. 359 at 1:17-18. The Court stated that “[t]he

7    summary judgment briefing may be updated but must not exceed the pages used in the original

8    briefing.” Id. at 1:19-20. The Parties filed their opening brief for the second stage summary

9    judgment motions on February 14, 2019. Dkt. Nos. 376-380. The Parties also filed a joint

10   stipulation to reinstate Toshiba’s Motion to Strike Tessera’s Bravman and Kinrich Expert

11   Reports (“Motion to Strike”). Dkt. Nos. 371-72. On February 15, 2019, the Court terminated

12   the Parties’ second stage summary judgment motions and Toshiba’s Motion to Strike without

13   prejudice pending a Case Management Conference. Dkt. No. 381.

14          At the March 7, 2019 Case Management Conference, the Court set an August 22, 2019

15   hearing date for the second stage summary judgment motions and Toshiba’s Motion to Strike.

16   Dkt. No. 389 at 9:1-11:3. The Court instructed the Parties to re-notice their previously

17   terminated motions and identify the relevant docket numbers. Id.

18          The Parties hereby re-notice the following motions for hearing on August 22, 2019:

19                      MOTION                                       DOCKET NUMBERS
20    Tessera’s Motion for Partial Summary            • Administrative Motion to File Under Seal –
      Judgment on Toshiba’s Request for Refund          Dkt. No. 377
21
      of Royalty Payments
22                                                    • Motion for Summary Judgment and
                                                        Proposed Order – Dkt. No. 378
23
                                                      • Declaration of Michael Harbour in Support
24
                                                        of Motion – Dkt. No. 379
25

26    Toshiba’s Re-filed Second Motion for            • Administrative Motion to File Under Seal –
      Summary Judgment                                  Dkt. No. 376
27

28
      JOINT STIP RE MOTIONS FOR SUMMARY                -1-                       Case No. 5:15-cv-02543-BLF
      JUDGMENT AND PROPOSED BRIEFING SCHEDULE
      AND [PROPOSED] ORDER
      Case 5:15-cv-02543-BLF Document 392 Filed 03/28/19 Page 3 of 7



1                       MOTION                                       DOCKET NUMBERS
2                                                     • Motion for Summary Judgment and
                                                        Proposed Order – Dkt. No. 378
3

4     Toshiba’s Motion to Strike Tessera’s            • Administrative Motion to File Under Seal –
      Bravman and Kinrich Expert Reports                Dkt. No. 317
5
                                                      • Motion to Strike Expert Reports – Dkt. No.
6
                                                        318
7

8           The Parties also stipulate and agree to the following:

9           1.      The Parties agree that no further amendments to the pleadings are appropriate,

10   and the March 18, 2016 deadline to amend the pleadings or add new parties (Dkt. No. 46)

11   applies.

12          2.      The Parties’ oppositions to the second stage summary judgment motions and

13   Tessera’s opposition to Toshiba’s Motion to Strike will be due on June 28, 2019. The Parties’

14   oppositions to the second stage summary judgment motions will be subject to a 15-page limit.

15   Tessera’s opposition to Toshiba’s Motion to Strike will be subject to a 10-page limit.

16          3.      The Parties’ replies in support of their second stage summary judgment motions

17   and Toshiba’s Reply in Support of Its Motion to Strike will be due on August 1, 2019. The

18   Parties’ replies in support of their second stage summary judgment motions will be subject to a

19   10-page limit. Toshiba’s reply in support of its Motion to Strike will be subject to a 5-page limit.

20          4.      The Parties will inquire with the Court shortly after the August 1, 2019 round of

21   reply briefing to ensure that the Court has a complete chambers copy of all filings.

22          5.      All discovery is closed except for expert depositions. Expert depositions will be

23   stayed pending the Court’s ruling on the above re-noticed motions. Expert witnesses have

24   already been identified, and expert reports have already issued. Expert depositions will take

25   place at a mutually agreed time after the Court rules on the second stage summary judgment

26   motions. Expert depositions will be completed by February 29, 2020, provided the Parties

27   receive the Court’s second stage summary judgment orders within 90 days of this date.

28
      JOINT STIP RE MOTIONS FOR SUMMARY                -2-                       Case No. 5:15-cv-02543-BLF
      JUDGMENT AND PROPOSED BRIEFING SCHEDULE
      AND [PROPOSED] ORDER
      Case 5:15-cv-02543-BLF Document 392 Filed 03/28/19 Page 4 of 7



1            6.      Daubert motions must be filed either before the final pretrial conference or at the

2    final pretrial conference.

3            7.      If the Parties file Daubert motions before the final pretrial conference, (1) the

4    Parties shall secure a hearing date at least 60 days before trial, (2) the Parties shall request the

5    hearing date at least five months before the secured hearing date, and (3) the Daubert motions

6    shall not exceed 10 pages per expert and are limited to a total of 25 pages for each party.

7            8.      If the Parties file Daubert motions at the final pretrial conference, each of the

8    Daubert motions shall be (1) deemed, for each of the Parties, one of the five motions in limine

9    allowed at the final pretrial conference, (2) subject to a 5-page limit, and (3) subject to one expert

10   per motion.

11           9.      At this time and until the Court rules on the second stage summary judgment

12   motions, the Parties do not believe that mediation would be beneficial. The Parties will meet and

13   confer to select a private mediator and mediation date following the Court’s second stage

14   summary judgment ruling.

15           10.     The Parties agree to propose pretrial deadlines at least five days prior to the

16   Parties’ meet and confer regarding the final pretrial conference (June 1, 2020), including

17   deadlines to:

18                   •   exchange witness lists;
19                   •   exchange depositions designations;

20                   •   exchange exhibit lists;

21                   •   exchange information for Joint Final Pretrial Order, Proposed Jury
                         Instructions, and Verdict Form;
22
                     •   exchange searchable PDFs of all exhibits;
23
                     •   exchange information for Joint Final Pretrial Order, Proposed Jury Instruction,
24                       and Verdict Form;

25                   •   exchange counter deposition designations;

26                   •   file proposed Joint Final Pretrial Order;

27                   •   file proposed Jury Instructions;

28                   •   file joint Verdict Forms;
      JOINT STIP RE MOTIONS FOR SUMMARY                  -3-                        Case No. 5:15-cv-02543-BLF
      JUDGMENT AND PROPOSED BRIEFING SCHEDULE
      AND [PROPOSED] ORDER
     Case 5:15-cv-02543-BLF Document 392 Filed 03/28/19 Page 5 of 7



1                   •   file Motions in Limine and Pretrial Objections;
2                   •   file objections to exhibit lists;

3                   •   meet and confer with each other regarding: MILs, deposition designations,
                        and exhibits;
4
                    •   file responsive briefing to MILs; and
5
                    •   Initial Pretrial Conference, hearing on MILs, and hearing on objections to
6                       deposition designations and exhibits.

7            The Parties also stipulate and agree to the following schedule:

8    EVENT                                                           DATE OR DEADLINE
9    Last Day to Hear Dispositive Motions                            8/22/2019 at 9:00 am

10   Last Day to Take Expert Depositions                             2/29/2020
     Deadline for Parties to Meet and Confer Regarding               6/1/2020
11   Pretrial Deadlines and Joint Pretrial Statement and Order
12   Deadline for Parties to Submit Joint Pretrial Statement         7/1/2020
     and Order and Pretrial Motions
13
     Final Pretrial Conference                                       9/17/2020 at 1:30 pm
14
     Jury Selection                                                  Depending on the Court’s
15                                                                   schedule, jury selection will begin
                                                                     on 10/16/2020
16
     Trial                                                           10/19/2020 at 9:00 am
17
                                               Respectfully submitted,
18
     DATED: March 28, 2019                       BAKER BOTTS LLP
19
                                                 By: /s/ G. Hopkins Guy, III
20                                                   G. Hopkins Guy, III
21
                                                 Attorneys for Defendant
22                                               TOSHIBA CORPORATION

23   DATED: March 28, 2019                       IRELL & MANELLA LLP
24
                                                 By: /s/ A. Matthew Ashley
25                                                    A. Matthew Ashley

26                                               Attorneys for Plaintiff
                                                 TESSERA, INC.
27

28
     JOINT STIP RE MOTIONS FOR SUMMARY                      -4-                   Case No. 5:15-cv-02543-BLF
     JUDGMENT AND PROPOSED BRIEFING SCHEDULE
     AND [PROPOSED] ORDER
     Case 5:15-cv-02543-BLF Document 392 Filed 03/28/19 Page 6 of 7



1                                        [PROPOSED] ORDER

2          Pursuant to the Parties’ Stipulation, IT IS SO ORDERED.

3

4    Dated: __________________
                                                         Hon. Beth Labson Freeman
5                                                        United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIP RE MOTIONS FOR SUMMARY            -5-                     Case No. 5:15-cv-02543-BLF
     JUDGMENT AND PROPOSED BRIEFING SCHEDULE
     AND [PROPOSED] ORDER
      Case 5:15-cv-02543-BLF Document 392 Filed 03/28/19 Page 7 of 7



1                                         ECF ATTESTATION

2           I, Michael D. Harbour, am the ECF user whose ID and password are being used to file

3    this JOINT STIPULATION REGARDING MOTIONS FOR SUMMARY JUDGMENT AND

4    CASE SCHEDULE AND [PROPOSED] ORDER. I hereby attest that I received authorization to

5    insert the signatures indicated by a conformed signature (/s/) within this e-filed document.

6
                                                                  /s/ Michael D. Harbour
7                                                                  Michael D. Harbour
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      JOINT STIP RE MOTIONS FOR SUMMARY               -6-                        Case No. 5:15-cv-02543-BLF
      JUDGMENT AND PROPOSED BRIEFING SCHEDULE
      AND [PROPOSED] ORDER
